Citation Nr: 1504178	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-14 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for irregular Pap smears.  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 24, 2008, and 70 percent disabling therefrom.  

3.  Entitlement to an initial rating in excess of 30 percent for asthma prior to February 11, 2009, and 60 percent disabling therefrom.  

4.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.  

5.  Entitlement to an initial rating in excess of 10 percent for right ankle strain.  

6.  Entitlement to an initial compensable rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:  To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to August 2006.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the White River Junction, Vermont, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2014, the Veteran testified at a videoconference hearing (in Hartford, Connecticut), before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

At the hearing, the Veteran indicated that she wished to withdraw the issue of entitlement to service connection for the inability to conceive.  Accordingly, this claim is not currently in appellate status before the Board.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  Here, the Veteran has not stated, nor does the record show, that she is unemployable.  In fact, at the hearing, she testified that she continues to work.  Therefore, the issue of a TDIU is not before the Board and the Rice case is not for application. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the claims can be reached.  

With regard to the Veteran's claim of entitlement to service connection for residuals of abnormal Pap smears, it is noted that she has claimed that her initial abnormal reading was during service during her pregnancy in 2005.  Post service records (e.g., VA records dated in January 2010) reflect a history of additional abnormal Pap smear in February 2009.  It was noted that she was being seen by a private gynecologist (but no such records are included in the file).  VA records (eFolder) dated in March 2013 reflect that she had irregular periods and amenorrhea.  It was also noted that she was status post loop electrosurgical excision procedure (LEEP).  

The Veteran has not undergone examination as to her gynecological complaints.  Consequently, an examination with etiology opinion should be obtained.  

With regard to the claims for increased ratings for PTSD, asthma, lumbar strain, right ankle strain, and allergic rhinitis, the Veteran testified as to increased severity for the conditions at the November 2014 hearing.  Review of the records reflects that she has not undergone examination addressing the severity of these conditions in many years.  VA eFolder records dated through 2013 reflect that she continues to be seen for associated complaints of these disabilities.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Finally, in a June 2014 VA Form 8, Certification of Appeal, it was noted that the appellant was represented by Disabled American Veterans (DAV).  As documented in an October 2014 VA Form 27-0820, Report of General Information, a RO employee called the appellant to clarify a hearing-related matter.  The appellant informed the RO employee that she wanted to revoke DAV as her representative and appoint Veterans of Foreign Wars of the United States (VFW).  She was advised to put her request in writing and/or submit a completed VA Form 21-22, Appointment of Service Organization as Claimant's Representative, with acknowledgement from VFW prior to revoking DAV.  No written statement or other correspondence on this matter was received from the appellant.  At the November 2014 Board hearing, the appellant advised that she had previously revoked her power of attorney in favor of DAV and was acting as her own representative.  No mention was made of appointing VFW as her representative.  In order to insure that the appellant is afforded due process, she should be asked to submit a written statement revoking her power of attorney in favor of DAV, if she desires to take this action, and appoint another organization or individual to represent her before VA, if desired.  She should also be advised that after revoking a power of attorney, she may proceed before VA unrepresented.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be contacted in writing and asked to provide a written statement revoking her power of attorney in favor of DAV, if she desires to take this action, and appoint another organization or individual to represent her before VA, if desired.  She should also be advised that after revoking a power of attorney, she may proceed before VA unrepresented.  She should be advised further that if she does not respond to the letter, VA will proceed as though the appellant is unrepresented.

2.  The AOJ should contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for any of the disabilities on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  This should include treatment records from her private gynecologist.  A VA record dated in March 2013 identified her private gynecologist.  

With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and the Veteran is to be informed of such.  

3.  Schedule the Veteran for a VA examination to determine the etiology of her claimed residuals of an abnormal Pap smear.  Any indicated tests should be accomplished.  A complete rationale for any opinion expressed must be provided.  The examiner should review the Virtual VA and VBMS electronic claims files and note that review in the report.  The examiner should obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any residuals of abnormal Pap smear, to include post service irregular periods, amenorrhea and a LEEP, are of service onset or otherwise related to her military service.  

4.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of her service-connected asthma.  The Virtual VA and VBMS electronic claims files must be made available to and reviewed by the examiner.  Pulmonary function testing (PFT) must be conducted unless otherwise indicated by the examiner.  

The examiner is to specifically address whether the Veteran's asthma results in FEV-1 less than 40 percent predicted, 40 to 55 percent predicted, or 56-70 percent predicted, or; FEV-1/FVC less than 40 percent, 40 to 55 percent, or 56 to 70 percent, or; more than one attack per week with episodes of respiratory failure; or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications; at least monthly visits to a physician for required care of exacerbations of asthma and/or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids or; daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  In addressing these factors, the examiner must also address the Veteran's assertion that she is allergic to steroids. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.  

5.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of her lumbar strain and right ankle strain.  The examination should include lumbar and ankle X-ray studies or review of previous studies.  The Virtual VA and VBMS electronic claims files must be made available to and reviewed by the examiner.  The examination report must state whether this review was accomplished.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of any low back and ankle disorders in accordance with the latest AMIE worksheets for rating ankle and spine disorders.  The examiner is to address whether there is objective evidence of severe painful motion or weakness associated with the Veteran's disorders.  A complete rationale for any opinions expressed must be provided.  

6.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of her service-connected allergic rhinitis.  The Virtual VA and VBMS electronic claims files must be made available to and reviewed by the examiner.  Any indicated studies are to be performed.  

The examiner is to specifically address whether the Veteran has polyps.  The examiner must also address whether the Veteran has 50 percent nasal obstruction on both sides or complete obstruction on one side as a result of her rhinitis.  

7.  Schedule the Veteran for an appropriate VA examination to determine the current severity of her PTSD.  The Virtual VA and VBMS electronic claims files must be made available to and reviewed by the examiner.  The examination report should reflect review of these records.  Any indicated studies are to be performed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of her PTSD in accordance with the latest AMIE worksheets for rating such disorder.  A complete rationale for any opinions expressed must be provided.  

8.  Note  The Veteran is to be advised that failure to report for scheduled VA examinations without good cause shown may have adverse effects on her claims.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

9.  Thereafter, the claims should be readjudicated.  If any claim remains denied, the Veteran should be provided with an appropriate supplemental statement of the case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

